Hines, J.
(After stating the foregoing facts.)
We can not say that the judge abused his discretion in awarding the wife $20 per month as temporary alimony and $50 as attorney’s fees, the latter amount to be paid in monthly installments of $10 each. The,husband is a strong and able-bodied young jnan; and he admitted that he could get employment at any time *704by which he could earn practically $54 per month. For five months he would have to pay $30 to his wife for alimony and attorney’s fees, leaving him $24 per month for his support. At the expiration of five monthly payments, he would only have to pay $20 per month to his wife, leaving him $34 per month for his support. It appears that board was worth $8 per week, but it was not shown that the defendant was actually paying that much board.
In their brief counsel for the defendant state that, after paying this alimony and fee, he will not have any money for tobacco. We appreciate the pleasures of this weed. By experience, the writer knows how hard it is to break oneself from its use. When a man enters into the bonds of matrimony, he puts a yoke upon his neck, which is often light and easy to be borne, but which is sometimes heavy and hard to be borne. One of the matrimonial burdens is the support of his wife and children by the husband; and when a conflict arises between the discharge of this duty and the use of tobacco, the latter must yield to the former. We can only hope that, by increase in earnings or a decrease in the cost of living, the defendant will not be deprived of his tobacco. It does not appear from the evidence that the court abused his discretion in the amount awarded as alimony and attorney’s fees. Crapps v. Crapps, 148 Ga. 509 (97 S. E. 68); Mills v. Mills, 150 Ga. 782 (105 S. E. 357).
It is urged that the defendant married the plaintiff under a contract between the former and the father of the latter, to which the wife assented, by which it was agreed that if he would marry the plaintiff who was then pregnant, he would not be responsible for her support, but that she should continue to live with, and be supported by, her father. Such a contract is contrary to public policy, is illegal and void, and can not be enforced against the daughter to defeat her application for alimony and attorney’s fees. Civil Code (1910), §§ 4251, 4253.

Judgment affirmed.


All the Justices concur.